Exhibit 10.18

THIS SECURED SUBORDINATED PROMISSORY NOTE HAS BEEN ACQUIRED FOR INVESTMENT AND
NOT WITH A VIEW TO, OR FOR SALE IN CONNECTION WITH, ANY DISTRIBUTION THEREOF
WITHIN THE MEANING OF THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”).  THIS
NOTE HAS NOT BEEN REGISTERED UNDER THE ACT OR ANY STATE SECURITIES LAW, AND MAY
BE OFFERED AND SOLD ONLY IF REGISTERED PURSUANT TO THE PROVISIONS OF THE ACT OR
THOSE LAWS OR IF AN EXEMPTION FROM REGISTRATION IS AVAILABLE.




SECURED SUBORDINATED PROMISSORY NOTE




$2,500,000.00

October 30, 2014




FOR VALUE RECEIVED, Social Reality, Inc., a Delaware corporation (the “Payor”),
hereby promises to pay, in lawful money of the United States of America, to
Richard Steel or his successors or assigns (the “Holder”), the principal sum of
TWO MILLION FIVE HUNDRED THOUSAND DOLLARS ($2,500,000) (the “Principal Amount”),
together with interest on the unpaid portion of the Principal Amount from time
to time outstanding at the rate of 5.00% per annum.

1.

Purchase Agreement; Definitions. This Secured Subordinated Promissory Note (this
“Note”) is being delivered to the Holder in connection with the execution and
delivery of that certain Stock Purchase Agreement, of even date herewith (the
“Purchase Agreement”), by and among the Payor, the Holder and Steel Media, a
California corporation (the “Company”).  Capitalized terms used and not
otherwise defined herein shall have the respective meanings ascribed to them in
the Purchase Agreement.  

2.

Principal and Interest; Payment.  Subject to earlier payment pursuant to the
terms of Section 5, the entire unpaid Principal Amount, together with all
accrued and unpaid interest thereon, shall be due and payable on October 30,
2015 (the “Maturity Date”). Any payment hereunder which would be payable on a
day which is not a Business Day shall instead be due and payable on the Business
Day prior to such date for payment.  All  payments made hereunder shall be made
in lawful tender of the United States of America in immediately available funds
on the date on which such payment shall be due.

3.

Default; Remedies.  




(a)

Event of Default.  The Payor shall be in default under this Note upon the
occurrence of any of the following events (each, an “Event of Default”):



(i)

the Payor shall fail to pay when due any principal or interest or other payment
required under the terms of this Note;





1







--------------------------------------------------------------------------------





(ii)

the Payor shall fail to observe or perform any covenant, obligation, condition,
or agreement in any material respect contained in this Note or any other
Transaction Document, and such failure shall continue for more than five (5)
Business Days after the Payor receives written notice thereof from the Holder;



(iii)

any representation or warranty made by the Payor herein or in any Transaction
Document is breached in any material respect, and such breach is not cured
within thirty (30) calendar days after the Payor receives written notice thereof
from the Holder;



(iv)

a default, breach or “event of default” shall have occurred by or in respect of
the Payor, the Company, or any of the Payor’s other subsidiaries, as borrowers
under any instruments and agreements executed and delivered by such borrowers
pursuant to the Victory Park Financing (the “Senior Credit Documents”);



(v)

the acceleration of any amounts due under any of the Senior Credit Documents;



(vi)

the Payor shall (A) apply for or consent to the appointment of a receiver,
trustee, liquidator or custodian of itself or of all or a substantial part of
its property, (B) be unable, or admits in writing its inability, to pay its
debts generally as they mature, (C) make a general assignment for the benefit of
it or any of its creditors, (D) be dissolved, liquidated or wound up; or (E)
commence a voluntary case or other proceeding seeking liquidation,
reorganization or other relief with respect to itself or its debts under any
bankruptcy, insolvency or other similar law now or hereafter in effect or
consent to any such relief or to the appointment of or taking possession of its
property by any official in an involuntary case or other proceeding commenced
against it; or



(vii)

proceedings for the appointment of a receiver, trustee, liquidator or custodian
of the Payor or of all or a substantial part of the property thereof, or an
involuntary case or other proceeding seeking liquidation, reorganization or
other relief with respect to the Payor or the debts thereof under any bankruptcy
insolvency or other similar law now or hereafter in effect shall be commenced
and an order for relief entered or such proceeding shall not be dismissed or
discharged within sixty (60) days of commencement.



(b)

Remedies. Upon the occurrence of an Event of Default specified in Section
3(a)(vi) or (vii) above, the outstanding Principal Amount and all other
obligations hereunder shall automatically be and become immediately due and
payable without notice or demand.  Upon the occurrence of any other Event of
Default hereunder, the Holder may declare this Note and all payments due
hereunder to be immediately due and payable. Upon the occurrence of any Event of
Default, then, upon acceleration, the Holder shall be entitled to exercise at
any time thereafter (to the extent and in such order or combination as the
Holder may elect, in its sole and absolute discretion) any or all rights and
remedies provided for and under this Note, under the Transaction Documents, at
Law (including, without limitation, the Uniform Commercial Code), and in equity.








2







--------------------------------------------------------------------------------



4.

Default Interest Rate.  In the event that any Event of Default shall occur
beyond any applicable notice and cure period, the then outstanding Principal
Amount shall bear interest at the rate of 10.00% per annum (the “Default Rate”).

5.

Prepayment.  

(a)

Voluntary Prepayment.  Upon five (5) calendar days’ prior written notice to the
Holder, the Payor may prepay this Note in full or in part, without any penalty,
at any time or from time to time prior to the Maturity Date.

(b)

Prepayment upon Change of Control. Notwithstanding anything to the contrary
contained in this Note, the entire then outstanding Principal Amount, together
with all unpaid accrued interest thereon, shall mature and be due and payable
upon the consummation of a Buyer Change of Control.     

(c)

Mandatory Partial Prepayment.  With respect to each of the fiscal quarters
ending December 31, 2014, March 31, 2015 and June 30, 2015, upon the earlier to
occur of (x) five (5) days after the Payor finalizes its financial statements
for such fiscal quarter and (y) the 60th after the last day of such fiscal
quarter, the Payor shall pay to the Holder an amount equal to twenty-five
percent (25%) of the Excess Cash Amount (as hereinafter defined) in prepayment
of this Note. “Excess Cash Amount” shall be computed in accordance with GAAP and
shall mean, for any fiscal quarter, (a) EBITDA for such fiscal quarter minus,
without duplication, (b) the sum of each of the following to the extent paid in
cash: (i) the aggregate amount of scheduled principal repayments (including
without limitation, excess cash flow sweeps) on any indebtedness under the
Senior Credit Documents (“Senior Debt”), (ii) interest on Senior Debt for such
period, (iii) income tax expense for such period, (iv) the payment obligations
under this Note, (v) the Earnout Consideration (solely to the extent satisfied
in cash) and (vi) capital expenditures not financed by Senior Debt and made
during such period.

(d)

Treatment of Prepayments.  Prepayments shall be applied (i) first, to any fees,
costs or other charges payable hereunder, (ii) next, to accrued but unpaid
interest, and (iii) then, to principal.

6.

Subordination.  The Holder and any subsequent holder of this Note, by its
acceptance of this Note, agrees that the obligation of the Payor to make any
payment hereunder is subject to that certain Subordination Agreement of even
date herewith (the “Subordination Agreement”) by and among the Holder, the
Payor, and Victory Park Management, LLC, as agent for the lenders in the Victory
Park Financing (the “Senior Lenders”).  Subject to the rights of the Senior
Lenders under the Subordination Agreement, nothing contained in this Section 6
or elsewhere in this Note is intended to or shall impair, as between the Payor
and the Holder, the obligation of the Payor to pay to the Holder all or a
portion of the payment obligations under this Note, including the payment of all
principal and interest under this Note, as and when the same shall become due
and payable in accordance with the terms hereof and the Purchase Agreement, or
is intended to or shall affect the relative rights of the Holder and creditors
of the Payor other than the Senior Lender.





3







--------------------------------------------------------------------------------



7.

Security.  This Note is secured, inter alia, by the Escrow Shares pursuant to
the Escrow Agreement.  After an Event of Default, if the Escrow Shares are
released to the Holder pursuant to the Escrow Agreement, then, upon such
delivery of the Escrow Shares to the Holder, all amounts due under this Note,
including the principal amount of this Note and all accrued but unpaid interest
due hereunder, shall be deemed paid and this Note shall be deemed satisfied in
full, if, but only if, (x) 100% of the Escrow Shares (or at least 90% of the
Escrow Shares, in the case of a cut-back required by the SEC as a result of
limitations under SEC Rule 415, as defined in the Registration Rights Agreement)
are subject to a then effective SEC registration statement having a customary
plan of distribution for resale, (y) such Escrow Shares shall be freely tradable
by the Holder, without restriction of any kind or nature (other than insider
trading laws), and (z) the certificates evidencing such Escrow Shares shall be
free of any legend or other restrictive notation.  If the conditions in clauses
(x), (y) and (z) are not each satisfied at the time of release of the Escrow
Shares to the Holder, then this Note, and the principal and accrued interest
hereunder, shall remain outstanding except that it shall be deemed repaid from
time to time, dollar for dollar, from the proceeds realized by the Holder from
the sale or other disposition of the Escrow Shares.  The Holder may sell the
Escrow Shares in accordance with the plan of distribution set forth in the
aforesaid registration statement or in any other manner permitted by law.

8.

Usury Disclosure.  Regardless of any provision contained in this Note, it is
expressly stipulated and agreed by the Payor (and, by the acceptance of this
Note, the Holder) that the intent of the Payor and the Holder is to comply at
all times with all usury and other applicable Laws relating to this Note.  If
applicable Law would now or hereafter render usurious, or are revised, repealed
or judicially interpreted so as to render usurious, the indebtedness evidenced
by this Note, or if any prepayment by the Payor or results in the Payor’s having
paid any interest in excess of that permitted by applicable Law, then it is the
Holder’s and the Payor’s express intent that all excess amounts theretofore
collected by the Holder be credited to the Principal Amount (or, if this Note
has been paid in full, refunded to the Payor), and the provisions of this Note
immediately be deemed reformed and the amounts therefor collectible hereunder
reduced, without the necessity of execution of any new document, so as to comply
with the then-applicable Law, but so as to permit the recovery of the fullest
amount otherwise called for hereunder.  

9.

Miscellaneous.

(a)

Cancellation.  After all payment obligations, including payment of the Principal
Amount and all interest accrued thereon has been indefeasibly paid in full, the
Holder will surrender this Note to the Payor for cancellation and this Note will
not be reissued.




(b)

Lost, Stolen, Destroyed or Mutilated Note.  Upon receipt of evidence reasonably
satisfactory to the Payor of the loss, theft, destruction or mutilation of this
Note and upon surrender or cancellation of this Note if mutilated, the Payor
shall make and deliver a new note of like tenor in lieu of such lost, stolen,
destroyed or mutilated Note.




(c)

Successors and Assigns.  The terms and conditions of this Note shall inure to
the benefit of and be binding upon the respective successors and assigns of the
parties.  The Payor may not assign this Note or delegate any of its obligations
hereunder without the prior





4







--------------------------------------------------------------------------------

written consent of the Holder, except that no such consent of the Holder shall
be required for any such assignment and delegation by the Payor to any successor
to the Payor in connection with a Buyer Change in Control to the extent that
simultaneously with the consummation of such Buyer Change of Control all of the
principal and interest payable under this Note is indefeasibly paid to the
Holder; provided, however, that the Holder shall be permitted to freely assign
this Note for estate planning purposes, either during his lifetime or on death
by will or intestacy to his spouse, child (natural or adopted), or any other
direct lineal descendant of the Holder (or his or her spouse) (all of the
foregoing collectively referred to as “family members”), or any custodian or
trustee of any trust, partnership or limited liability company for the benefit
of, or the ownership interests of which are owned wholly by, such Holder or any
such family member.




(d)

Waiver and Amendment.  The term “Note” as used herein shall mean this instrument
as originally executed or, if later amended, supplemented, modified or restated,
then as so amended, supplemented, modified or restated.  Any provision of this
Note may be amended, waived or modified only upon the written consent of the
Payor and the Holder.  No previous waiver or failure or delay by the Holder in
acting with respect to the terms of this Note shall constitute a waiver of any
breach or default under this Note.  A waiver of any term of this Note shall be
limited to the express terms of such waiver, and shall not constitute a waiver
of any subsequent obligation of the Payor.  The acceptance at any time by the
Holder of any past-due amount shall not be deemed to be a waiver of the right to
require prompt payment when due of any other amounts then or thereafter due and
payable.

(e)

Severability.  If any provision of this Note is determined by any court or
arbitrator of competent jurisdiction to be invalid, illegal or unenforceable in
any respect under applicable Law, such provision will be enforced to the maximum
extent possible given the intent of the parties hereto.  If such clause or
provision cannot be so enforced, such provision shall be stricken from this Note
and the remainder of this Note shall be enforced as if such invalid, illegal or
unenforceable clause or provision had (to the extent not enforceable) never been
contained in this Note.




(f)

Titles and Subtitles.  The titles and subtitles used in this Note are used for
convenience only and are not to be considered in construing or interpreting this
Note.




(g)

Notices.  Any notice, request, instruction or other document to be given
hereunder by either party to the other shall be in writing and shall be (i)
delivered personally, (ii) mailed by certified mail, postage prepaid, return
receipt requested, or (iii) delivered by Fedex or similar overnight courier, in
each case to the address set forth below (or to such other address in the United
States as the applicable party below may indicate from time to time by notice
delivered in accordance with this Section 9(g):




If to the Payor:  

Social Reality, Inc.

457 Seaton Street

Los Angeles, CA 90013

Email: chris@socialreality.com

Attn:

Christopher Miglino








5







--------------------------------------------------------------------------------

With a copy (which shall not constitute notice) to:




Pearlman Schneider LLP

220 Corporate Boulevard, N.W.

Suite 201

Boca Raton, FL 33431

Email: jim@pslawgroup.net

Attn:

James M. Schneider, Esq.




If to the Holder:

Richard Steel

_______________
_______________

Email: rich@steelmediainc.com




With a copy (which shall not constitute notice) to:

Lowenstein Sandler LLP

1251 Avenue of the Americas

New York, New York 10020

Email: ssiesser@lowenstein.com

Attention:  Steven E. Siesser, Esq.




Notices shall be deemed received (i) upon receipt if delivered personally, (ii)
on the third Business Day after the date of mailing if mailed by certified mail,
postage prepaid, return receipt requested, or (iii) on the next Business Day if
dispatched by Fedex or similar overnight courier.




(h)

Submission to Jurisdiction.  Each of the Payor and the Holder, by its acceptance
hereof, hereby irrevocably submits to the non-exclusive jurisdiction of any
federal or state court located within Los Angeles County, with respect to any
dispute brought against the Payor and Contra Costa County, with respect to any
dispute brought against the Holder, over any dispute arising out of or relating
to this Note and each of the Payor and the Holder, by its acceptance hereof,
hereby irrevocably agrees that all claims in respect of such dispute or any
suit, action proceeding related thereto may be heard and determined in such
courts.  Each of the Payor and the Holder, by its acceptance hereof, hereby
irrevocably waive, to the fullest extent permitted by applicable Law, any
objection which they may now or hereafter have to the laying of venue of any
such dispute brought in such court or any defense of inconvenient forum for the
maintenance of such dispute.  Each of the Payor and the Holder, by its
acceptance hereof, agrees that a judgment in any such dispute may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
Law.




(i)

Consent to Services of Process.  Each of the Payor and the Holder, by its
acceptance hereof, hereby consents to process being served by the Payor or the
Holder, as the case may be, in any suit, action or proceeding by delivery of a
copy thereof in accordance with the provisions of Section 9(g).








6







--------------------------------------------------------------------------------



(j)

Waiver of Trial by Jury.  EACH OF THE PAYOR AND THE HOLDER, BY ITS ACCEPTANCE
HEREOF, HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE RIGHT TO
TRIAL BY JURY IN ANY ACTION, PROCEEDING, OR COUNTERCLAIM, WHETHER IN CONTRACT,
TORT OR OTHERWISE, RELATING DIRECTLY OR INDIRECTLY TO THE LOAN EVIDENCED BY THIS
NOTE, OR ANY ACTS OR OMISSIONS OF ANY PARTY OR ANY OF THEIR RESPECTIVE OFFICERS,
EMPLOYEES, DIRECTORS, OR AGENTS IN CONNECTION THEREWITH.  




(k)

Governing Law.  This Agreement shall be governed by and construed in accordance
with the laws of the State of California without giving effect to principles of
conflicts of laws.




(l)

Time is of the Essence.  Time is of the essence with respect to each and every
obligation of the Payor hereunder.

(m)

Cumulative Remedies.  The Holder’s rights and remedies hereunder are cumulative
and not exclusive of any other rights or remedies which the Holder may have
under other agreements, at law or in equity.

(n)

No Formalities for Payment; Etc.  This Note and all payment obligations
hereunder shall be due and payable without presentment, protest or any other
similar formality.  The Payor hereby forever waives presentment, protest or
notice of dishonor.  The Payor also waives all defenses based on suretyship,
impairment of collateral or otherwise.

(o)

Collection Expenses.  Any payment made or expense incurred by the Holder
(including, without limitation, legal fees and expenses) in connection with the
exercise of any rights or remedies pursuant to this Note shall be paid by the
Payor on demand.

(p)

Set-Off.  Except to the extent expressly set forth in the Purchase Agreement,
the Payor shall not, and shall not have the right to, set off any amounts due
and owing by it under this Note against any payment or other obligation due and
owing to the Payor by the Holder.  The Holder shall have the right to satisfy
any of its indemnification obligations under the Purchase Agreement by reducing,
dollar-for-dollar, the amount due to the Holder under this Note (any such
reduction shall be applied first to reduce any accrued but unpaid interest then
outstanding under this Note and next to reduce the Principal Amount then
outstanding under this Note) by delivering written notice thereof to the Payor.

IN WITNESS WHEREOF, the Payor has caused this Note to be executed and delivered
as of the date first written above.




 

SOCIAL REALITY, INC.

 

 

 

 

By:

/s/ Christopher Miglino

 

Name:

Christopher Miglino

 

Title:

Chief Executive Officer








7





